       Case 3:20-cv-00572 Document 1 Filed 07/28/20 Page 1 of 6 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


ASCENTIUM CAPITAL LLC,                                 )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )      Case No.
                                                       )
GYRFALCON AERIAL SYSTEMS, LLC,                         )
and KEITH PAQUIN,                                      )
                                                       )
       Defendants.                                     )

                                    VERIFIED COMPLAINT

       Plaintiff Ascentium Capital LLC, hereby files its Complaint against Defendants and alleges

the following:

                           PARTIES, JURISDICTION, AND VENUE

       1.        Plaintiff Ascentium Capital LLC (“Lender”) is a limited liability company with a

primary place of business in Texas.

       2.        Lender is wholly owned by RF Ascentium, LLC, and RF Ascentium, LLC in turn

is wholly owned by Regions Bank.

       3.        Regions Bank is an Alabama corporation with its principal place of business in

Birmingham, Alabama.

       4.        For diversity purposes, Lender is a citizen of the State of Alabama.

       5.        Defendant Gyrfalcon Aerial Systems, LLC (“Borrower”) is or was a Virginia

limited liability company with a principal place of business in Virginia with an address of 9211

Trumpet Court, Mechanicsville, Virginia, 23116.




                                                  1
       Case 3:20-cv-00572 Document 1 Filed 07/28/20 Page 2 of 6 PageID# 2



       6.      Borrower’s current status, according to the Virginia State Corporation Commission

Clerk’s Information System, is “Inactive” due to “Voluntarily Canceled - Can Reinstate.”

       7.      Borrower’s registered agent is Keith Robert Paquin who may be served with

process at 9211 Trumpet Court, Mechanicsville, Virginia, 23116.

       8.      Defendant Keith Robert Paquin (“Mr. Paquin” or “Guarantor”) is the owner of

Borrower and a personal guarantor on a loan, that is now in default, from Lender to Borrower.

       9.      Mr. Paquin is a citizen and resident of Mechanicsville, Virginia.

       10.     For diversity purposes, both Borrower and Mr. Paquin are citizens of the State of

Virginia.

       11.     Mr. Paquin may be served with process at 9211 Trumpet Court, Mechanicsville,

Virginia, 23116.

       12.     This action seeks damages against Defendants for a sum in excess of $75,000.00,

exclusive of interest and costs.

       13.     The United States District Court for the Eastern District of Virginia properly has

jurisdiction over this matter pursuant to 28 U.S.C. §1332, and venue lies in the Richmond Division.

                                   STATEMENT OF FACTS

       14.     On or about October 20, 2017, Borrower borrowed $110,215.20 from Lender to

purchase surveying equipment pursuant to an Equipment Finance Agreement, a copy of which is

attached hereto as Ex. 1.

       15.     Borrower promised to make 60 consecutive monthly payments of $1,836 to Lender

under the terms of the Equipment Finance Agreement.

       16.     Borrower has failed to do so and is therefore in default under the Equipment

Finance Agreement.



                                                2
       Case 3:20-cv-00572 Document 1 Filed 07/28/20 Page 3 of 6 PageID# 3



       17.     The last payment made by Borrower was on December 18, 2019.

       18.     Borrower has been notified of the default and Lender’s election to accelerate the

balance, as evidenced by a Notice of Default and Acceleration from Lender, a copy of which is

attached hereto as Ex. 2.

       19.     The total remaining payments due under the loan are $69,802.96.

       20.     After discounting unearned interest to present value at 3% as required under the

Equipment Finance Agreement, the accelerated principal balance of the loan payments as of July

23, 2020 is $68,057.09.

       21.     Lender is entitled to late charges for each amount not paid when due of 10% of the

unpaid amount. As of July 23, 2020 this sum is $1,089.07.

       22.     Interested began to accrue and continues to accrue in the amount of 1.5% per month

since the date of default on the unpaid amounts.

       23.     Interest of $1,982.91 has accrued on the unpaid amounts of the Equipment Finance

Agreement as of July 23, 2020 and is included in the indebtedness claimed by Ascentium

hereunder.

       24.     Interest will continue accruing on the outstanding balance due Lender under the

Equipment Finance Agreement after July 23, 2020 at 1.5% per month or $34.10 per day.

       25.     Mr. Paquin personally guaranteed the loan as the Guarantor. Accordingly, both

Borrower and Guarantor are jointly and severally liable for the default and all sums due and owing

Lender under the Equipment Finance Agreement.

       26.     Both Borrower and Guarantor are responsible for Lender’s attorneys’ fees and all

costs of collection associated with the default. See Ex. 1.




                                                   3
       Case 3:20-cv-00572 Document 1 Filed 07/28/20 Page 4 of 6 PageID# 4



                                     BREACH OF CONTRACT

        27.     The allegations of the foregoing paragraphs are incorporated herein by reference as

if specifically re-alleged herein.

        28.     The Equipment Finance Agreement is a contract between Lender and Borrower and

Guarantor.

        29.     Borrower and Guarantor have breached the contract because they have failed to

make payments on the loan as required.

        30.     Lender has suffered damages in the amount of $69,802.96, plus interest, costs,

expenses, and attorney's fees.

        31.     Lender claims and is entitled to recover the principal sum of $68,057.09 from

Borrower and Guarantor, together with prejudgment interest of $1,982.91 as of July 23, 2020, plus

costs, expenses, and attorney’s fees.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Ascentium Capital LLC requests:

        a)      That process and summons issue to Defendants Gyrfalcon Aerial Systems, LLC

and Keith Robert Paquin.

        b)      That Plaintiff be awarded damages in an amount sufficient to compensate it for all

losses, damages, and expenses incurred and arising from Defendants’ breach of contract.

        c)      That the Court award Plaintiff pre-judgment interest and costs, including, but not

limited to, its attorneys' fees incurred in prosecuting this action pursuant to the contract.

        d)      That this Court grant Plaintiff such other relief, both general and specific, to which

it may be entitled under the premises.




                                                   4
Case 3:20-cv-00572 Document 1 Filed 07/28/20 Page 5 of 6 PageID# 5



DATED this the 28th day of July 2020.

                                   Respectfully submitted,


                                   /s/ R. Andrew Hutchinson
                                   R. Andrew Hutchinson (VSB No. 94039)
                                   BAKER, DONELSON, BEARMAN,
                                     CALDWELL & BERKOWITZ, P.C.
                                   100 Med Tech Parkway, Suite 200
                                   Johnson City, Tennessee 37604
                                   Phone: (423) 928-0181
                                   Fax: (423) 928-5694
                                   dhutchinson@bakerdonelson.com

                                   Attorney for Plaintiff Ascentium Capital, LLC




                                        5
Case 3:20-cv-00572 Document 1 Filed 07/28/20 Page 6 of 6 PageID# 6
